         Case 1:19-cv-04235-RA Document 31 Filed 03/30/20 Page 1 of 2




                                                               March 30, 2020

VIA ECF
Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
         Re:      Patricio Nuno Carrera, et al. v. DT Hospitality Group Inc., et al.
                  Docket No.: 19-cv-4235 (RA)

Dear Judge Abrams:

        This firm represents the Plaintiffs, Patricio Nuno Carrera and Geraldo Marquez, in the
above-referenced matter, against Defendants DT Hospitality Group Inc. d/b/a Co Ba
Restaurant and Kien Truong, for alleged violations of the Fair Labor Standards Act and New
York Labor Law. Defendant Truong has appeared pro se. Defendant DT Hospitality Group
Inc. remains pro se as well as an attorney has not filed a notice of appearance on its behalf.
As a result of the corporate defendant’s failure to have an attorney appear on its behalf, the
Court entered an order directing Plaintiffs to serve their motion for default by March 31, 2020.
D.E. 27. Plaintiffs now write to request an extension of time to serve their motion for default
for the reasons discussed below.

        Specifically, Plaintiffs’ counsel requires declarations from both Plaintiffs to support
their impending motion for default to establish Defendant DT Hospitality’s liability and
damages. Further, Plaintiffs’ counsel must confer with Plaintiffs in order to finalize certain
components of their declarations. Unfortunately, Plaintiffs’ counsel has been unable to
successfully procure signed declarations from the Plaintiffs, despite repeated attempts to do
so.1 Although the cause of the Plaintiffs’ circumstances resulting in the delay is currently
unknown, the current state of affairs regarding the ongoing pandemic caused by Covid-19
may well have caused disruption in Plaintiffs’ personal lives or caused them to work
unexpected hours as essential employees, as many are forced to currently do in the restaurant
industry. Thus, contrary to this firm’s expectations, it has become clear that Plaintiffs’
counsel will be unable to procure these declarations by the deadline for the motion for default
on March 31, 2020. Accordingly, Plaintiffs’ counsel seeks an extension of two weeks to serve
Plaintiffs’ motion for default in order to procure the necessary declarations in support of their
motion.



1
 Additionally, the attorneys and support staff at this firm have been required to work from home during the past
weeks due to the work restrictions caused by the Covid-19 pandemic, which has made communications with
clients and obtaining signed documents from clients more challenging.
              Case 1:19-cv-04235-RA Document 31 Filed 03/30/20 Page 2 of 2


            Accordingly, Plaintiffs request that the Court extend their time to serve their motion
    for default against Defendant DT Hospitality Group from March 31, 2020 to April 14, 2020.
    Plaintiffs made one prior request for an extension of time to serve their motion for default
    because Defendants indicated they were assessing whether to file a bankruptcy petition on
    behalf of DT Hospitality Group, which was granted.2 D.E. 24, 27.

             Plaintiffs thank the Court for its time and consideration of this request.

                                                                     Respectfully submitted,

                                                                     _/S/ David D. Barnhorn, Esq.__
                                                                     DAVID D. BARNHORN, ESQ.

    C:       Kien Truong
             110 9th Avenue
             New York, New York 10011
             Defendant pro se

             DT Hospitality Group Inc. d/b/a Co Ba Restaurant
             110 9th Avenue
             New York, New York 10011
             Defendant pro se




Application granted. Plaintiffs shall provide a copy of this
Order to Defendant Truong.

SO ORDERED.

                                  _________________________
                                  Hon. Ronnie Abrams
                                  3/31/2020




    2
      As noted in Plaintiffs’ prior request for an extension, Defendant Truong intended to file for bankruptcy by mid-
    March 2020 and was determining whether to file a bankruptcy petition for Defendant DT Hospitality Group.
    D.E. 24, 27. Defendant Truong’s bankruptcy attorney informed the undersigned that Truong’s filing has been
    delayed due to the current Covid-19 pandemic, but was unable to inform the undersigned if Truong had made a
    final determination whether to file a bankruptcy petition on behalf of Defendant DT Hospitality Group. Despite
    this uncertainty, Plaintiffs intended to proceed, and still intend to proceed, with serving their motion for default
    against Defendant DT Hospitality Group as soon as declarations from Plaintiffs can be procured.
